Citation Nr: 9907389	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-47 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as post-traumatic stress 
disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	Phillip Verrette, Attorney at 
Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from March 1966 to March 1968.  
He served in Vietnam from November 1966 to October 1967.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Having carefully examined the procedural and evidentiary 
record, the Board is of the opinion that further development 
of the record and clarification of the status of this case 
are necessary.  The Board therefore will remand this case.


REMAND

In its July 1990 rating decision, the RO found that the 
appellant had not submitted new and material evidence 
sufficient to warrant the reopening of a claim of service 
connection for an anxiety reaction,  last denied in November 
1980 and not appealed.  Following the July 1990 rating 
decision, the appellant filed a timely notice of disagreement 
and the case has since been in continuous appellate status.  
In December 1993, the RO recharacterized the issue on appeal 
as an original claim of service connection for PTSD.  Upon 
remand, the RO will be directed to readjudicate this matter 
with due application for the provisions relative to the 
reopening of claims by statute and regulation.  The RO's 
attention is directed to the recently decided cases of Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998); Elkins v. West, 
U.S. Vet. App. No. 1534 (Feb. 17, 1999); and Winters v. West, 
U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).     

Although the Board has not reviewed this case with a view 
towards its ultimate disposition, it notes that the appellant 
has been diagnosed to have PTSD.  The Board notes that a 
veteran seeking service connection for PTSD must satisfy the 
initial burden of submitting a well-grounded claim by 
furnishing (1) medical evidence of a current disability, (2) 
medical or lay evidence of an in-service stressor, and (3) 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen v. Brown, 10 Vet. App.  128 (1997).  

The Board notes that the appellant's claim was denied 
principally upon the finding that he had not submitted 
evidence in substantiation of his claimed stressors, i.e., 
the witnessing of an unnamed captain being shot and killed, 
contemporaneous with the appellant being "blown 30 feet" by 
an incoming mortar round.   The Board notes that through 
counsel, the appellant has heretofore reported that his 
disability has been so severe that it has impaired his 
ability to recall facts and circumstances relating  to his 
claimed stressors.  Because of this remand, the appellant 
will be afforded an additional opportunity to provide 
substantiating information relative to stressors.  The 
appellant is advised to cooperate fully and completely to the 
best of his ability in this effort to substantiate his 
claimed stressors.  He should provide the most specific data 
possible as to the names and units of witnesses and the 
dates, times, and places of the incidents.  

In connection with his current attempt to reopen his claim, 
the appellant through counsel submitted copies of relevant 
medical records and other documents that were in the 
possession of the Social Security Administration (SSA).  The 
record does not reflect that a copies of complete SSA records 
pertaining to his claim for SSA benefits has been obtained in 
this case.  See Cohen v. Brown, 10 Vet. App. 127, 151 (1997); 
Holland v. Brown, 6 Vet. App. 443, 448 (1994); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992).  
 
Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment for 
his psychiatric disorder.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.   

2.  The RO should request and obtain the 
appellant's Social Security 
Administration records, which should be 
associated with his VA claims folder.

3.  The RO should afford the appellant an 
additional opportunity to provide 
substantiating information relative to 
his claimed stressors.  If, and only if, 
the appellant is able to provide further 
substantiating information beyond that 
previously of record, the RO should 
forward that information to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) for confirmation 
and research.  
      
4.  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations.  In particular, the RO is to 
readjudicate the appellant's claim with 
application of the provisions of 
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.156(a), 20.302(a).  If the benefit 
sought on appeal remains denied, the 
appellant and his attorney should be 
furnished a supplemental statement of the 
case, including any additional laws and 
regulations, and given the applicable 
time to respond thereto.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The appellant will be free to submit additional evidence and 
argument while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1997) (Historical and Statutory 
Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________
Barry F. Bohan
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

